— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Corree*831tional Services which found petitioner guilty of violating certain prison disciplinary rules.
During the pendency of this application for review, the determination at issue in this proceeding was administratively reversed and the matter was expunged from petitioner’s records. Consequently, this proceeding must be dismissed as moot since petitioner has already received all the relief this court could grant (see, Matter of Adams v LeFevre, 135 AD2d 1054; Matter of Gonzalez v Jones, 115 AD2d 849, 850-851).
Petition dismissed, as moot, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.